PROB 12A

7193
~ United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Jamel Coward Cr.: 06-00604-001

PACTS #: 36027

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S$. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/23/2007
Original Offense: Count One: Racketeering, 18 U.S.C. § 1962(c) & 2
Original Sentence: 204 months imprisonment, 60 months supervised release

Special Conditions: Drug Testing/Treatment, DNA testing, Financial Disclosure, Gang Restriction Court
Ordered, Fine $1,500, Special Assessment - $100

Type of Supervision: Supervised Release Date Supervision Commenced: 03/05/2018
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1. During a home visit conducted on July 3, 2019, Jamel Coward admitted to
smoking marijuana the week prior. He was unable to submit a urine sample at
that time.

U.S. Probation Officer Action:

The undersigned probation officer discussed the reasons for Mr. Coward’s marijuana use and encouraged
him to make better decisions. Coward will be referred for substance abuse evaluation and be instructed to
follow all treatment recommendations. The probation office will increase random drug testing and will
closely monitor the offender’s participation and compliance with substance abuse treatment. If we find that
this drug use is ongoing, the Court will be notified. The Court’s endorsement of this petition will serve as
an official written reprimand to the offender.

Respectfully submitted,
By: Maria D. Goodwater

U.S. Probation Officer
Date: 07/15/2019
Prob 12A — page 2
Jame] Coward

er
— —

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

No Formal Court Action to be taken at this time- Notice Will Serve as a Written Reprimand (as
recommended by the Probation Office)

[~ Submit a Request for Modifying the Conditions or Term of Supervision
[~ Submit a Request for Warrant or Summons
I~ Other

    

 

gnature of Judicial Officer

Vash (S

Date
